Exhibit 10 UBS Ref No. PLEDGE AGREEMENT dated as of March 15, among Starr International Company, Inc. UBS SECURITIES LLC, UBS AG, STAMFORD BRANCH, as Collateral Agent and the other parties named herein TABLE OF CONTENTS SECTION 1.The Security Interests 1 SECTION 2.Definitions 2 SECTION 3.Representations and Warranties of Pledgor 3 SECTION 4.Representations, Warranties and Agreements of the Collateral Agent 3 SECTION 5.Representations, Warranties and Agreements of the Securities Intermediary 4 SECTION 6.Entitlement Orders 5 SECTION 7.Certain Covenants of Pledgor 5 SECTION 8.Administration of the Collateral and Valuation of the Securities 5 SECTION 9.Income and Voting Rights in Collateral 7 SECTION 10.Remedies upon Events of Default 7 SECTION 11.The Collateral Agent 9 SECTION 12.The Securities Intermediary 9 SECTION 13.Miscellaneous 10 SECTION 14.Assignment 11 SECTION 15.Termination of Agreement 11 PLEDGE AGREEMENT THIS AGREEMENT is made as of March 15, 2010, among Starr International Company, Inc. (the “Pledgor”), UBS AG, STAMFORD BRANCH, as collateral agent (the “Collateral Agent”) hereunder for the benefit of UBS SECURITIES LLC (“Secured Party”), and (if a financial institution shall have executed this Agreement as a Securities Intermediary as defined in the UCC (as defined below)), such institution in its capacity as Securities Intermediary (“Securities Intermediary”). WHEREAS, pursuant to the Stock Purchase Agreement dated as of the date hereof between
